The Westchester County Park Commission was by statute directed to do certain construction work on a parkway as the agent of the State. All the expense thereof, including wages of the workmen, was to be paid by the State. The park commission used its own engineers, employees and machinery, including a track crane. It solely had the right to employ and discharge all employees and to control and direct the work. The park commission, although a somewhat anomalous body, created by special statute, was not a separate corporate entity, but must be regarded as an arm or branch of Westchester county. (See Walsh v. Mayor, etc., of N. Y., 107 N. Y. 220; cf. Walsh v. Trustees N. Y. & Bklyn. Bridge, 96 id. 427.) The plaintiff was injured by the negligent act of the operator of a truck crane, an employee of the park commission, and he has a judgment for his damages for personal injuries against the county, which admittedly owned the crane, operated at the time under the direction of its branch, the park commission. As a question of fact it has been determined that the operator was the servant of the county by reason of his employment by the commission. We will not say as a matter of law that he was not. Regardless of the liability of the State, the agent is liable for its own tort. Judgment and order unanimously affirmed, with costs. Present — Lazansky, P. J.,,Hagarty, Seudder, Tompkins and Davis, JJ.